Citation Nr: 1624632	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a throat disability.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for an eye disability to include as secondary to diabetes mellitus type II.  

4.  Entitlement to service connection for migraine headaches.  

5.  Entitlement to service connection for gastroesophageal reflux disease and hiatal hernia.  

6.  Entitlement to service connection for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1990 and from March 2003 to September 2003, with additional periods of service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO in October 2010.  

The case was remanded in April 2013 in order to provide the Veteran with a hearing before the Board. 

The Veteran and his spouse testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in June 2013.
 
The case was once again remanded for additional development in October 2013.

An October 2014 rating decision granted service connection for diabetes mellitus, restless leg syndrome, hypertension, and pulmonary hypertension.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016 correspondence, the Veteran was advised that the VLJ who conducted his June 2013 hearing was unavailable to participate in a decision on his appeal and he was offered the opportunity to testify at another hearing before a different VLJ.  

The Veteran indicated in correspondence dated in April 2016 that he wishes to appear before another VLJ at a second Travel Board hearing at the RO. 

In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO.  Notify the Veteran and his representative of the date, time, and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




